OPINION — AG — (1) 68 O.S.H. 15.38 MAY AND SHOULD BE CONSTRUED IN THE SAME MANNER AS THE SECOND QUOTED PORTION MUST BE CONSTRUED. THAT IS, NO PERSON ELIGIBLE TO BE APPOINTED AS A MEMBER OF THE COUNTY BOARD OF EQUALIZATION WHO HAS, WITHIN THE NEXT PRECEDING TWO (2) YEARS, HELD ANY OFFICE OF THIS STATE, COUNTY (SCHOOL DISTRICT) OR MUNICIPAL  SUBDIVISION THEREOF, OTHER THAN THAT AS A MEMBER OF SAID BOARD. (2) UPON RECONSIDERATION, A MEMBER OF A COUNTY BOARD OF EXCISE OR EQUALIZATION IS ELIGIBLE TO BE RE APPOINTED AS A MEMBER OF SAID BOARD, THUS PROVIDING CONTINUITY OF SERVICE; AND THE PROHIBITION CONTAINED IN SAID ABOVE QUOTED STATUTE SHALL NOT BE APPLIED OTHERWISE. CITE: OPINION NO. AUGUST 6, 1955 — OVERRULED AND WITHDRAWN, 68 O.S.H. 15.38 (MAC Q. WILLIAMSON)